DETAILED ACTION
This Office action is a First Office Action on the Merits for application 16653309. Claims 1-15 are pending, and have been examined. Claims 1-15 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 - 15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because: 
Regarding claim 14: The claim is directed to “A computer program,” which is pure software, and thus does not fall within at least one of the four categories of patent eligible subject matter.

Regarding claim 15 is rejected under 35 U.S.C. § 101 because the claim is directed to a computer readable medium... comprising computer code. The broadest reasonable interpretation can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  The Examiner suggests amending the term, “computer readable medium” to instead recite, “non-transitory computer readable medium.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, 5, 7, 8, 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andelic (U.S. Patent Application Publication 20140046612) in view of Laraia (U.S. Patent Application Publication 20060265167).

Regarding independent claims 1, 14, 15:
Andelic teaches:
recording a sensor signal from a field device (Figure 1, blocks 1 and 2, and paragraph 0030, in block 1 measurement signals are registered, and in block 2 the signals form a feature vector which records the measurements,

    PNG
    media_image1.png
    502
    582
    media_image1.png
    Greyscale

[0030] In the first step in block 1, measurement signals are registered. From the measurement signals, in block 2, a feature vector is formed. Thus, all measurement signals are contained in the feature vector. 
); 
determining a selected model from a set of at least two different models using a classifier (Figure 1, blocks 5a, 5b, 5... are calibration models, and paragraph 0030, classifier selects best calibration model,
[0030] In the first step in block 1, measurement signals are registered. From the measurement signals, in block 2, a feature vector is formed. Thus, all measurement signals are contained in the feature vector. The feature vector is then transmitted to the classifier in block 3. The classifier selects based on the feature vector the best suitable calibration model 5a, 5b to 5...
, ); 



wherein the classifier is designed to select the selected model (paragraph 0030, the classifier selects the selected model below in bold, 
[0030] In the first step in block 1, measurement signals are registered. From the measurement signals, in block 2, a feature vector is formed. Thus, all measurement signals are contained in the feature vector. The feature vector is then transmitted to the classifier in block 3. The classifier selects based on the feature vector the best suitable calibration model 5a, 5b to 5 . . . When the calibration model has been selected, the sensor is then calibrated in block 6. The classifier 3 thus selects from a representative (see below) set of calibration models 5a, 5b, 5 . . . that calibration model, which best fits the feature vector.
); 

Paragraph 0030, the classifier selects a model below, 
[0030] In the first step in block 1, measurement signals are registered. From the measurement signals, in block 2, a feature vector is formed. Thus, all measurement signals are contained in the feature vector. The feature vector is then transmitted to the classifier in block 3. The classifier selects based on the feature vector the best suitable calibration model 5a, 5b to 5 . . . When the calibration model has been selected, the sensor is then calibrated in block 6. The classifier 3 thus selects from a representative (see below) set of calibration models 5a, 5b, 5 . . . that calibration model, which best fits the feature vector.
) 

Andelic does not specifically teach:
wherein each of the models is used for determining the process variable at least on the basis of the sensor signal; 

determining the process variable at least on the basis of the 

Laraia teaches:
wherein each of the models is used for determining the process variable at least on the basis of the sensor signal (Paragraphs 0060-0064, Three models are used, each model applied in a different temperature range, each model produces a compensation used to (and paragraph 0011 ) calculate a process variable as output,

[0060] Although continuous solutions are illustrated above, specific classes of sensors may benefit from alternative variations of the invention where piece-wise Pade' Approximant solutions are stitched together with other Pade' Approximant solutions or even with polynomial and/or linear and/or other piece-wise solutions. There are cases where higher accuracy can be achieved by splitting the specified operating temperature range T1-T4 (FIG. 10) of the utilized sensing means into multiple subranges and by performing nonlinear or linear local temperature compensation inside each one of the subranges. FIG. 10 shows an example wherein a hypothetical sensing element has an offset variation over its operating temperature range with three distinct subranges, namely: 
[0061] T1 to T2: a first subrange with linear offset variation;
 [0062] T2 to T3: a nonlinear second subrange that includes an intermediate point, T.sub.2.5; and 
[0063] T3 to T4: a nonlinear third subrange that includes an intermediate point, T.sub.3.5.
[0064] Each one of these three exemplary sensor offset subranges can be better addressed by a respective custom set of linear or nonlinear temperature compensation coefficients rather than by single, common set of coefficients. Any of the above-described implementations of offset temperature compensation can be selected as appropriate for handling this exemplary sensor.

[0011] In accordance with one aspect of the invention, one or more inverse Pade Approximant transfer functions are applied to a signal generated by a temperature-affected sensing means in order to cancel out its nonlinearities with respect to temperature variation in a given temperature range and to thereby provide more precise sensing (or domain translation) over the given temperature range. 
); 

determining the process variable at least on the basis of the paragraph 0011, signal generated by a sensing element uses the invention to provide a more precise sensing, and sensor gain is calculated to apply to the sensor value:
[0011] In accordance with one aspect of the invention, one or more inverse Pade Approximant transfer functions are applied to a signal generated by a temperature-affected sensing means in order to cancel out its nonlinearities with respect to temperature variation in a given temperature range and to thereby provide more precise sensing (or domain translation) over the given temperature range. ... More specifically, in one embodiment, the sensor offset is modeled at least in part by a first Pade Approximant generating circuit having temperature as its input variable and the sensor gain inverse is modeled at least in part by a second Pade Approximant generating circuit also having temperature as its input variable. 

paragraph 0007, gain multiplies the sensor value,
[0007] Temperature compensation (TC) is a fundamental requirement in most sensor signal conditioning systems, as it enables a higher degree of accuracy and/or an extended operating temperature range without calling for the use of much more sophisticated and expensive sensing elements. Methods for TC vary, but most commonly involve multiplying the sensor output signal by a temperature-dependent gain value
).

The art of Andelic and the art of Laraia are analogous art because they are both directed to temperature compensation of a sensing element.

The motivation to combine the art of Laraia with the art of Andelic would have been the several benefits recited in Laraia including:
(Paragraph 0053):
An advantage of an implementation that is more digital than analog is that it can be realized with low power CMOS circuitry and the digital portion is more immune to noise, as well as being more easily programmable.
(Paragraph 0009):
 [0009] More specifically, a nonlinear temperature compensation methodology is provided here that can be easily made accurate, programmable, and sufficiently flexible to be used in a wide range of applications, including providing temperature compensation for enabling low-cost mass production of individually calibrated sensing means. Circuitry in accordance with the invention can be made simple enough to be easily implemented as small functional blocks in the monolithic sensor interface integrated circuits (ICs) that usually accompany sensors.
Therefore because the references are analogous art and there is motivation to combine the teachings of the references, as described above, it would have been obvious to the ordinary artisan before the effective filing date of the invention to use the teachings of Laraia as described above with the teachings of Andelic as described above to produce the claimed invention.




Regarding claim 2:
Andelic teaches:
the classifier is designed to learn the selection of the selected model (Figure 1, element 3 is the classifier, and element 4 is training,, 
    PNG
    media_image2.png
    500
    619
    media_image2.png
    Greyscale

and 5a, 5b are models,
paragraph 0018,
[0018] Preferably, the classifier is trained by machine learning.

Paragraph 0030, since the classifier selects a model below, the training would have trained the classifier to learn the selection of the selected model,
[0030] In the first step in block 1, measurement signals are registered. From the measurement signals, in block 2, a feature vector is formed. Thus, all measurement signals are contained in the feature vector. The feature vector is then transmitted to the classifier in block 3. The classifier selects based on the feature vector the best suitable calibration model 5a, 5b to 5 . . . When the calibration model has been selected, the sensor is then calibrated in block 6. The classifier 3 thus selects from a representative (see below) set of calibration models 5a, 5b, 5 . . . that calibration model, which best fits the feature vector.
)

Regarding claim 3:
Andelic teaches:
the classifier is trained offline or online (paragraphs 0021 (offline training) and 0022 (online training),
[0021] A special advantage is achieved, when the classifier is trained under laboratory conditions, wherein the training is performed at constant temperature, constant air pressure, with a well-defined amount of medium and with regular stirring of the medium.
[0022] It is preferred, in such case, that the classifier is retrained in ongoing measurement operation and, thus, continually improved on the basis of empirical values of the measurement operation. 
)

Regarding claim 4:
Andelic teaches:
the classifier is designed to use at least one influencing variable in the selection of the selected model (
paragraph 0030, the measurement signals are an influencing variable used by the classifier to select the model,
[0030] In the first step in block 1, measurement signals are registered. From the measurement signals, in block 2, a feature vector is formed. Thus, all measurement signals are contained in the feature vector. The feature vector is then transmitted to the classifier in block 3. The classifier selects based on the feature vector the best suitable calibration model 5a, 5b to 5 . . .
).

Regarding claim 5:
Andelic teaches:
the influencing variable is the sensor signal or a variable derived from the sensor signal (
paragraph 0030, the measurement signals are an influencing variable used by the classifier to select the model, measurement signals are contained in the feature vector used by the classifier, and the feature vector is a variable derived from the sensor signal,
[0030] In the first step in block 1, measurement signals are registered. From the measurement signals, in block 2, a feature vector is formed. Thus, all measurement signals are contained in the feature vector. The feature vector is then transmitted to the classifier in block 3. The classifier selects based on the feature vector the best suitable calibration model 5a, 5b to 5 . . .
).

Regarding claim 7:
Andelic teaches:
a feature vector is determined, wherein the classifier is designed to select the selected model based on the feature vector (
paragraph 0030, measurement signals are contained in the feature vector used by the classifier to select a model, and the feature vector is a variable derived from the sensor signal,
[0030] In the first step in block 1, measurement signals are registered. From the measurement signals, in block 2, a feature vector is formed. Thus, all measurement signals are contained in the feature vector. The feature vector is then transmitted to the classifier in block 3. The classifier selects based on the feature vector the best suitable calibration model 5a, 5b to 5 . . .
).

Regarding claim 8:
Andelic teaches:
a first and a second classifier are used, wherein the first classifier performs a feature extraction or creates a feature vector, wherein the second classifier selects the selected model based on the feature vector (
Figure 1, element 2 is a classifier used to create a feature vector and element 3 is the classifier which selects a model,  
    PNG
    media_image2.png
    500
    619
    media_image2.png
    Greyscale


And paragraph 0030, block 2 forms a feature vector, and block 3 selects a model,
[0030] In the first step in block 1, measurement signals are registered. From the measurement signals, in block 2, a feature vector is formed. Thus, all measurement signals are contained in the feature vector. The feature vector is then transmitted to the classifier in block 3. The classifier selects based on the feature vector the best suitable calibration model 5a, 5b to 5 . . .
).

Regarding claim 13:
Andelic teaches:
the field device is a field device for determining or monitoring a turbidity, a flow rate, or a fill level of a medium, or for determining a concentration of at least one substance contained in the medium. (
paragraph 0029, measurement signals are turbidity,
[0029] The invention will be explained based on a turbidity measurement. The invention can, however, also be applied for measurements of similar process parameters, such as, for instance, sludge level or solids content. In the case of a turbidity sensor, there are typically two independently functioning sensor units with, in each case, one transmitter and two receivers. Preferably, the two receivers are used for receipt of light scattered at an angle of 90.degree., respectively 135.degree., to the beam direction of the transmitter..
).

Claims 6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Andelic (U.S. Patent Application Publication 20140046612) as modified by Laraia (U.S. Patent Application Publication 20060265167) as applied to claims 1, 2, 3, 4, 5, 7, 8, 13, 14, 15 above, further in view of Drugowitsch (Jan Drugowitsch, “Design and analysis of learning classifier systems: a probabilistic approach,” 2008, Springer, 295 pages).

Regarding claim 9:
Andelic teaches:
determining a classification Paragraph 0034, choosing the model implicitly determines the classification; the model selected is the classification
[0034] In the simplest case, also a rule-based method can be applied: if the feature vector 2 lies in a first region, then choose the calibration model 5a; if the feature vector 2 lies in a second region, then choose the calibration model 5b, etc.
).
Andelic does not specifically teach:


Drugowitsch teaches:
page 101, teaches determining a classification quality of a selection class by using probability as a quality measure of a selection,
5.5.1 A Quality Measure for Classification
Good classifiers are certain about which classes they are associated with.
This implies that one aims at finding classifiers that have a high probability
associated with a single class, and low probability for all other classes.
) 
The art of Angelic and the art of Drugowitsch are analogous art because the are both directed to classifiers.
The motivation to use the art of Drugowitsch with the art of Andelic would have been the benefits recited in Drugowitsch, including:
Page 49:
Its advantage is that rather than getting a point estimate ˆ f(x) for the output y given some input x, the probabilistic model provides the probability distribution p(y|x, µ) that for some input x and model parameters µ describes the probability density of the output being the vector y. From this distribution its is possible to form a point estimate from its mean or its mode, and additionally to get information about the certainty of the prediction by the spread of the distribution.

And page 8:
The advantage of taking the model-centred approach is not only to be able
to provide a formal definition for the optimal classifier set. It also reveals the
assumptions made about the data, and hence gives us hints about the cases in which the method might excel the performance of other related methods. Also, the model is independent of the method to train it, and therefore we can choose amongst several to perform this task and also acquire their performance guarantees.

Therefore because the references are analogous art and there is motivation to combine the teachings of the references, as described above, it would have been obvious to the ordinary artisan before the effective filing date of the invention to use the teachings of Drugowitsch as described above with the teachings of Andelic as modified by Laraia as described above to produce the claimed invention.

Regarding claim 10:
Andelic teaches:
Paragraph 0034, choosing the model selects the model; 
[0034] In the simplest case, also a rule-based method can be applied: if the feature vector 2 lies in a first region, then choose the calibration model 5a; if the feature vector 2 lies in a second region, then choose the calibration model 5b, etc.
).
Andelic does not specifically teach:
evaluating the classification quality using a probability with which the classifier selected 
Drugowitsch teaches:
evaluating the classification quality using a probability with which the classifier selected (page 101, teaches determining a classification quality of a selection class by using probability as a quality measure of a selection,
5.5.1 A Quality Measure for Classification
Good classifiers are certain about which classes they are associated with.
This implies that one aims at finding classifiers that have a high probability
associated with a single class, and low probability for all other classes.
) 

Regarding claim 6:
Andelic teaches:
Paragraph 0034, choosing the model selects the model; 
[0034] In the simplest case, also a rule-based method can be applied: if the feature vector 2 lies in a first region, then choose the calibration model 5a; if the feature vector 2 lies in a second region, then choose the calibration model 5b, etc.
) 
Andelic does not specifically teach:
based on a data record comprising at least one input variable and an output variable associated with the input variable, a mapping is created, wherein the classifier determines the 
Drugowitsch teaches:
based on a data record comprising at least one input variable and an output variable associated with the input variable, a mapping is created, wherein the classifier determines the object type page 12, a set of input/output pairs are a data record with an input variable and an output variable, and a classifier learns a relation (mapping) to predict the object type,
Supervised Learning. In such tasks a set of input/output pairs are available,
and the function between the inputs and the associated outputs is to be
learned. Given a new input, the learned relation can be used to predict
the corresponding output. An example for a supervised learning task is
a classification task: given several examples of a set of object properties
and the type of this object, a supervised learning approach can be taken
to find the relation between the properties and the associated type, which
subsequently allows us to predict the object type for a set of properties.
).


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Andelic (U.S. Patent Application Publication 20140046612) as modified by Laraia (U.S. Patent Application Publication 20060265167) and Drugowitsch (Jan Drugowitsch, “Design and analysis of learning classifier systems: a probabilistic approach,” 2008, Springer, 295 pages) as applied to claims 6, 9-10 above, further in view of Narimatsu (Hiromi Narimatsu, “State duration and interval modeling in hidden semi-Markov model for sequential data analysis,” 2017, Annals of Mathematics and Artificial Intelligence , volume 81, pages 377–403).

Regarding claim 11:
Andelic teaches:
Paragraph 0034, choosing the model is selecting the model, and also figure 1, element 5 is a classifier,
[0034] In the simplest case, also a rule-based method can be applied: if the feature vector 2 lies in a first region, then choose the calibration model 5a; if the feature vector 2 lies in a second region, then choose the calibration model 5b, etc.
).
Andelic does not specifically teach:
detecting a change of 

Narimatsu teaches:
detecting a change of the model state page 381, second paragraph, the duration of states implies detecting a change,
Third, because the time lengths of respective states mutually differ, the state duration must be expressed in a model (R3).
).
The art of Angelic and the art of Narimatsu are analogous art because the are both directed to classifiers.
The motivation to use the art of Narimatsu with the art of Andelic would have been the benefits recited in Narimatsu, including that state duration is important in modeling sequential data:
Page 378:
The primary contributions of our work are two-fold: (a) we advocate that the support of both “state duration” and “state interval” is of great importance to represent practical
sequential data based on studies about the features and structures of sequential data. 

Therefore because the references are analogous art and there is motivation to combine the teachings of the references, as described above, it would have been obvious to the ordinary artisan before the effective filing date of the invention to use the teachings of Narimatsu as described above with the teachings of Andelic as modified by Laraia and Drugowitsch as described above to produce the claimed invention.

Regarding claim 12:
Andelic teaches:
Paragraph 0034, choosing the model is selecting the model,
[0034] In the simplest case, also a rule-based method can be applied: if the feature vector 2 lies in a first region, then choose the calibration model 5a; if the feature vector 2 lies in a second region, then choose the calibration model 5b, etc.
).
Andelic does not specifically teach:
determining an alternating frequency between the first and the second selected models or a time interval during which the first or the second 
Narimatsu teaches:
state page 381, second paragraph, the duration of states is the time interval during which the state is used,
Third, because the time lengths of respective states mutually differ, the state duration must be expressed in a model (R3).
).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Samaneh Aminikhanghahi et al., “A survey of methods for time series change point detection,” 2017, Knowledge and Information Systems, volume 51, pages 339–367; teaches changepoint detection in a time series, which was old and well known.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is (571)272-7955.  The examiner can normally be reached on 11 AM - 7:30 PM M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RG/




/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147